            Case:
            Case: 1:15-cv-01046-SO
                  1:15-cv-01046-SO Doc
                                   Doc #:
                                       #: 319-4
                                          173-1 Filed:
                                                Filed: 07/13/20
                                                       01/10/18 1
                                                                2 of
                                                                  of 12.
                                                                     13. PageID
                                                                         PageID #:
                                                                                #: 6983
                                                                                   3430

                               GENERAL POLICE ORDER
                            CLEVELAND DIVISION OF POLICE
 ORIGINAL EFFECTIVE DATE:            REVISED DATE:                     NO. PAGES:       NUMBER:

         January 1, 2014                     January 1, 2018                  1 of 11         1.1.11
 SUBJECT:

                                        DISCIPLINARY GUIDANCE
 ASSOCIATED MANUAL:                                  RELATED ORDERS:

                      Manual of Rules                                    Misconduct GPO
 CHIEF OF POLICE:




PURPOSE: To establish guidelines for the imposition of corrective action within the
         Cleveland Division of Police. Written guidelines provide all members of the
         Division the assurance that corrective action will be imposed in an equitable
         manner while providing management with the discretion necessary to maintain
         fairness and the good order of the Division.

POLICY: To ensure compliance to all laws of the United States, the State of Ohio, the
        Charter provisions and ordinances of the City of Cleveland, and the written
        directives of the Division of Police and the City of Cleveland. Additionally,
        members of the Division shall be responsible for adherence to all criminal laws
        in the jurisdictions in which they may be traveling.

                      The integrity of the Cleveland Division of Police is measured by the highest
                      standards of personal conduct. The discipline system reflects the values of the
                      Division while protecting the rights of both officers and citizens. The
                      disciplinary guidance matrix is intended to create a culture of transparency,
                      fairness and consistency, while maintaining the highest standards of
                      professionalism and integrity in policing.

                      All disciplinary or non-disciplinary outcomes shall be decided without
                      consideration to the member’s race, religion, gender, sex, national origin, age,
                      ethnicity, familial relationships or sexual orientation.

                      All disciplinary or non-disciplinary outcomes shall be decided without
                      consideration of the high or low profile nature of the incident.

                      Supervisors shall follow the contractual procedures of the respective bargaining
                      units. The discipline matrix applies to both sworn and non-sworn members of
                      the Division, unless there are contractual exceptions.

                      This Disciplinary Guidance is designed to accomplish the following goals:
        Case:
        Case: 1:15-cv-01046-SO
              1:15-cv-01046-SO Doc
                               Doc #:
                                   #: 319-4
                                      173-1 Filed:
                                            Filed: 07/13/20
                                                   01/10/18 2
                                                            3 of
                                                              of 12.
                                                                 13. PageID
                                                                     PageID #:
                                                                            #: 6984
                                                                               3431
PAGE:         SUBJECT:                                                               GPO NUMBER:

 2 of 11                        DISCIPLINARY GUIDANCE                                 1.1.11

              1. Establish standards of corrective action to encourage compliance with all
                 applicable laws, ordinances, rules, and directives.

              2. Delineate categories of conduct for Group I, II or III policy violations.

              3. Outline the presumptive discipline ranges within those categories and for
                 specific policy violations based upon the severity of the violation.

              4. Give notice to officers and the community of the likely sanction for a
                 particular violation.

              5. Define and identify aggravating and mitigating factors to consider when
                 determining the imposition of corrective action.

              6. Provide the framework for consistent and fair corrective action.

DEFINITIONS:

        Aggravating Factors are relevant facts and circumstances that increase the severity
        or culpability of a member’s actions. Circumstances that constitute aggravating
        factors include but are not limited to: deceitfulness, dishonesty, maliciousness, injury
        or harm to the public or a member, prior history of corrective action, the supervisory
        or command rank of the officer who committed the violation, the existence of an
        actual or demonstrable legal or financial risk to the Division or the City (including,
        but not limited to, cases involving allegations of civil rights violations, unlawful
        search and seizure, excessive use of force or unlawful detention or arrest), loss or
        damage to the city or private property and prejudicial or biased conduct.

        Mitigating Factors are relevant facts and circumstances that decrease the severity or
        culpability of a member’s actions. Circumstances that constitute mitigating factors
        include but are not limited to: intent, truthfulness, lack of prior corrective action,
        willingness to accept responsibility and acknowledge wrongdoing, circumstances
        under which the rule was violated and prior work history.

        Corrective Action is any non-disciplinary or disciplinary action.

        Group I Violation is conduct that has a negative impact on the operations or
        professional image of the Division or that negatively impacts relationships with other
        officers, agencies or the public.
        Case:
        Case: 1:15-cv-01046-SO
              1:15-cv-01046-SO Doc
                               Doc #:
                                   #: 319-4
                                      173-1 Filed:
                                            Filed: 07/13/20
                                                   01/10/18 3
                                                            4 of
                                                              of 12.
                                                                 13. PageID
                                                                     PageID #:
                                                                            #: 6985
                                                                               3432
PAGE:        SUBJECT:                                                                GPO NUMBER:

 3 of 11                        DISCIPLINARY GUIDANCE                                 1.1.11

        Group II Violation is conduct that is contrary to the values of the Division or that
        interferes with its mission, operations or professional image, or that involves a
        demonstrable serious risk to officer or public safety.

        Group III Violation is conduct that involves a serious abuse or misuse of authority,
        unethical behavior, or an act that results in an actual or serious and adverse impact on
        officer or public safety or to the professionalism of the Division. Any violation of
        law, rule, policy or training which foreseeably results in death or serious physical
        harm to another person; or constitutes a willful and wanton disregard of Division
        values; or involves any act which demonstrates a serious lack of the integrity, ethics
        or character related to an officer’s fitness to hold the position of police officer; or
        involves egregious misconduct substantially contrary to the standards of conduct
        reasonably expected of one whose sworn duty is to uphold the law; or involves any
        conduct which constitutes the failure to adhere to any contractual condition of
        employment or requirement of certification mandated by law.

Non-Disciplinary Action may take one of the following forms:

        Verbal Counseling: A discussion between the supervisor and the member where the
        member is advised and cautioned about unsatisfactory work performance or
        irregularities. Documentation of the Verbal Counseling shall be noted by completing
        a pre-structured Form-1 (Attachment) titled Verbal Counseling (followed by the
        member’s name/badge number) and forwarded through their chain of command in
        Blue Team (with all associated reports) to the Chief’s Office.

        Letter of Reinstruction: Is any instruction or guidance issued by the Chief of Police
        to the member, where the member is advised of their action that needs correction and
        directing the member to review specific policies, procedures, or rules.

        Remedial Training: Any instruction or guidance ordered to be completed by a
        member designed to correct a performance deficiency or misconduct. Remedial
        training may consist of classroom reinstruction or other job-related training. All
        remedial training records shall be retained in the Training Section and the Personnel
        Unit, with copies forwarded to the Case Preparation Officer.

Disciplinary Action may take one of the following forms:

        Written Reprimand: A written documentation presented to the member from the
        Chief of Police or Director of Public Safety wherein the member is advised and
        cautioned about his/her unsatisfactory work performance or misconduct.
          Case:
          Case: 1:15-cv-01046-SO
                1:15-cv-01046-SO Doc
                                 Doc #:
                                     #: 319-4
                                        173-1 Filed:
                                              Filed: 07/13/20
                                                     01/10/18 4
                                                              5 of
                                                                of 12.
                                                                   13. PageID
                                                                       PageID #:
                                                                              #: 6986
                                                                                 3433
PAGE:          SUBJECT:                                                                 GPO NUMBER:

 4 of 11                             DISCIPLINARY GUIDANCE                               1.1.11

          Suspension: A temporary prohibition of the member performing his/her duties as a
          result of the member’s unsatisfactory work performance or misconduct issued by the
          Chief of Police or Director of Public Safety. The suspension period shall be without
          pay and served on consecutive working days.

          Demotion: A reduction of the pay grade of a member with a corresponding change
          in job duties and responsibilities as a result of the member’s unsatisfactory work
          performance or misconduct issued by the Director of Public Safety.

          Termination: An involuntary separation from employment initiated by the
          employing authority as a result of the member’s unsatisfactory work performance or
          misconduct issued by the Director of Public Safety.

I.        Table of Discipline

     A.         The Table of Discipline shall establish a presumptive range of corrective action
                for designated types of policy/procedural/protocol/rule violations, so that
                discipline for sustained violations may be imposed in a fair and consistent
                manner. Mitigating or aggravating factors shall be considered and may result
                in the adjustment of the discipline administered within the disciplinary range
                of the Group Violation identified.

                1.        Pursuant to the Cleveland Police Patrolmen’s Association, Article XXIX
                          and the Fraternal Order of Police Lodge 8, Article IV, Collective
                          Bargaining Agreements, the Chief of Police may suspend an officer for
                          ten (10) days or less.

                          If the Chief recommends a greater penalty, the Director of Public Safety
                          will hear the disciplinary charge filed against the officer and render
                          judgment on such charge and set the disciplinary penalty, if any.

                2.        Pursuant to Cleveland Police Patrolmen’s Association, Exhibit G, “an
                          employee who tests positive for the first time for alcohol and who
                          cooperated and fulfilled the obligations of Voluntary Participation in a
                          Dependence Program, may be disciplined. The scope of such discipline
                          shall be determined on a case by case basis, but shall not exceed three
                          (3) working days…” “Employees must take part in the Voluntary
                          Dependence Program in order to take advantage of the foregoing
                          limitations on discipline.”

                3.        Pursuant to the Fraternal Order of Police, Lodge 8, Addendum A, “an
                          employee who tests positive for alcohol shall be subject to discipline up
        Case:
        Case: 1:15-cv-01046-SO
              1:15-cv-01046-SO Doc
                               Doc #:
                                   #: 319-4
                                      173-1 Filed:
                                            Filed: 07/13/20
                                                   01/10/18 5
                                                            6 of
                                                              of 12.
                                                                 13. PageID
                                                                     PageID #:
                                                                            #: 6987
                                                                               3434
PAGE:        SUBJECT:                                                                   GPO NUMBER:

 5 of 11                           DISCIPLINARY GUIDANCE                                 1.1.11

                        to and including dismissal unless the employee agrees to participate in
                        and satisfies the obligations of a treatment program…” “An employee
                        who agrees to participate and satisfies the obligations of this treatment
                        program will be subject to discipline up to a three (3) day suspension
                        (but is also subject to additional discipline for other rules violations).”

  B.         The Table of Discipline will be reviewed annually and revised as necessary.

  C.         Violations are divided into three groups based on their seriousness. The severity
             of the discipline administered shall fit the seriousness of the violation. If there
             are mitigating or aggravating factors of which they are aware, supervisors shall
             include them in their recommendation for corrective action.

  D.         Three or more sustained violations occurring in the same group within a two-
             year period automatically progresses the discipline into the next higher group.

  E.         Multiple violations arising from a single event or incident may escalate the
             disciplinary action to the maximum group range.

  F.         A member may be subject to transfer if he/she is found guilty of a Group II or
             Group III violation based on the underlying conduct of the discipline and the
             minimum requirements of the assignment. The Chief of Police may also
             suspend or terminate secondary employment privileges, ceremonial
             team/special detail assignment/task force/FTO program privileges and acting
             out of rank duties.

  G.         AWOL (absence from duty without leave), social media policy violations,
             tactical and training violations, failure to notify a supervisor or violation of a
             court order can result in a Group I, II or III violation, as defined in this General
             Police Order.

  H.         Pursuant to 18 U.S.C. § 922(g), if an officer is convicted of a misdemeanor
             offense that involves the use of physical force, attempted use of physical force,
             or threatened use of a deadly weapon against a person with whom the officer is
             or has been involved in a specified domestic relationship as defined by
             applicable law, the officer may no longer possess a firearm, including a service
             weapon. Therefore, it is a weapons disability and the City will also take
             appropriate disciplinary action as contemplated for Group III violations.

             1.         A domestic relationship, as defined by 18 U.S.C. § 921(a)(33)(A), is one
                        where the offender is the current or former spouse, parent, or guardian
                        of the victim; the offender shares a child in common with the victim; the
        Case:
        Case: 1:15-cv-01046-SO
              1:15-cv-01046-SO Doc
                               Doc #:
                                   #: 319-4
                                      173-1 Filed:
                                            Filed: 07/13/20
                                                   01/10/18 6
                                                            7 of
                                                              of 12.
                                                                 13. PageID
                                                                     PageID #:
                                                                            #: 6988
                                                                               3435
PAGE:        SUBJECT:                                                                 GPO NUMBER:

 6 of 11                           DISCIPLINARY GUIDANCE                               1.1.11

                        offender who is cohabiting with or has cohabitated with the victim as a
                        spouse, parent, or guardian; or the offender is similarly situated to a
                        spouse, parent, or guardian of the victim.

  I.         The following are examples of violations within each disciplinary category.
             The violations listed are not intended to be all inclusive.

             1.         Group I Violations
                        - Absence from duty without leave (AWOL)
                        - Court, Failure to Appear
                        - Discourtesy, Rudeness
                        - Equipment, Unauthorized, Failure to properly control or maintain
                        - Erroneous daily duty report
                        - Failure to attend required Division training when scheduled
                        - Failure to notify supervisor of a Group I Violation
                        - Grooming and Uniform violations
                        - Improper tow
                        - Leaving district, zone or city without supervisory approval
                        - Minor misdemeanor offenses (as defined by O.R.C. 2901.02)
                          excluding minor traffic violations)
                        - Operating motor vehicle with expired driver license
                        - Police vehicle, Failure to properly maintain, Preventable motor vehicle
                          accidents
                        - Police vehicle operations, flagrant violations (e.g. excessive speed)
                        - Prisoners, Failure to properly search resulting in discovery of
                          weapon or contraband after member searched prisoner), Improper
                          booking, DNA collection
                        - Reports, Failure to submit or timeliness
                        - Response status, Improper or unauthorized emergency response
                        - Secondary employment, Unauthorized
                        - Social media policy violations
                        - Tactics, Violation of training
                        - Tardiness
                        - Unsatisfactory performance
                        - Vehicular pursuit/emergency driving, Unauthorized/improper
                        - Violation of a court order
                        - WCS, Improper usage (see WCS G.P.O: 3.2.20)
                        - Other similar misconduct

             2.         Group II Violations
                        - Absence from duty without leave (AWOL)
                        - Abusive/demeaning language
        Case:
        Case: 1:15-cv-01046-SO
              1:15-cv-01046-SO Doc
                               Doc #:
                                   #: 319-4
                                      173-1 Filed:
                                            Filed: 07/13/20
                                                   01/10/18 7
                                                            8 of
                                                              of 12.
                                                                 13. PageID
                                                                     PageID #:
                                                                            #: 6989
                                                                               3436
PAGE:        SUBJECT:                                                                 GPO NUMBER:

 7 of 11                          DISCIPLINARY GUIDANCE                                1.1.11

                        - Calls for Service, Failure to respond, investigate, arrest, and/or
                          properly clear
                        - Conduct Unbecoming
                        - Computers, Unauthorized or improper use/access, LEADS violations
                        - Diminish the esteem of the Division (disparaging or
                          offensive statements or conduct regarding the Division)
                        - Failure to notify supervisor of a Group II Violation
                        - Failure to supervise subordinates
                        - Firearms violations (did not result in injury or death), unattended,
                          careless handling
                        - Harassment
                        - Mishandling or improper preparation of criminal case resulting in
                          declination to prosecute or dismissal
                        - Off-duty O.V.I. or related offenses
                        - Prisoners, Failure to properly search or secure resulting in escape or
                          discovery of weapon or contraband when prisoner was not searched.
                        - Sleeping on duty
                        - Social media policy violations
                        - Tactics, Violation of training
                        - Violation of a court order
                        - Other similar misconduct

             3.         Group III Violations
                        - Absence from duty without leave (AWOL)
                        - Alcohol/Drug use on duty
                        - Any conviction resulting in a Weapons Disability
                        - Communication of confidential information that may jeopardize a
                          police action
                        - Dereliction of duty
                        - Discrimination, Bias Policing
                        - Drug-related violations
                        - Engaging in sexual activities while on duty
                        - Excessive force, Physical force not within policy
                        - Exercise of authority while under suspension
                        - Failure to notify supervisor of a Group III Violation
                        - Failure of a random alcohol test (See I. A. (2 & 3))
                        - Failure of random drug test
                        - False Reports, False Statements, Untruthfulness, Intentionally
                          omitting or concealing information related to misconduct
                        - Felonies and serious misdemeanor offenses
                        - Firearms violations resulting in death or serious injury
                        - Gross immorality violations
        Case:
        Case: 1:15-cv-01046-SO
              1:15-cv-01046-SO Doc
                               Doc #:
                                   #: 319-4
                                      173-1 Filed:
                                            Filed: 07/13/20
                                                   01/10/18 8
                                                            9 of
                                                              of 12.
                                                                 13. PageID
                                                                     PageID #:
                                                                            #: 6990
                                                                               3437
PAGE:        SUBJECT:                                                                   GPO NUMBER:

 8 of 11                             DISCIPLINARY GUIDANCE                               1.1.11

                        -    Gross neglect of duty
                        -    Insubordination
                        -    Off-duty O.V.I. or related offenses (second offense)
                        -    Operating motor vehicle while privilege revoked or suspended
                        -    Retaliation, Coercion or Intimidation
                        -    Secondary employment (revoked)
                        -    Sexual Harassment (as defined by General Police Order 1.1.07:
                             Sexual Harassment Policy
                        -    Social media policy violations
                        -    Tactics, Violation of training
                        -    Violation of a court order
                        -    Vehicular pursuit/emergency driving, Unauthorized/improper
                             (resulting in death or serious bodily injury
                        -    Workplace violence (as defined by GPO 1.1.08: Violence in the
                             Workplace
                        -    Other similar misconduct

  J.         Ranges of Non-Disciplinary and Disciplinary Actions

             1.         Group I Violations - Corrective action shall range from non-
                        disciplinary Verbal Counseling to a 5 day suspension without pay.

                        a.       First Group I violation and mitigating factors outweigh any
                                 aggravating factors or no aggravating factors present (non-
                                 disciplinary Verbal Counseling to Written Reprimand)

                        b.       First Group I violation and aggravating factors outweigh any
                                 mitigating factors or no mitigating factors present (1 to 2 day
                                 suspension without pay)

                        c.       Second Group I violation and mitigating factors outweigh any
                                 aggravating factors or no aggravating factors present (2 to 3 day
                                 suspension without pay)

                        d.       Second Group I violation and aggravating factors outweigh any
                                 mitigating factors or no aggravating factors present (3 to 5 day
                                 suspension without pay)

             2.         Group II Violations - Corrective action shall range from a 6 day to a 10
                        day suspension without pay.
        Case:1:15-cv-01046-SO
        Case: 1:15-cv-01046-SO Doc
                               Doc#:
                                   #:173-1
                                     319-4 Filed:
                                           Filed: 01/10/18
                                                  07/13/20 10
                                                           9 of
                                                              of12.
                                                                 13. PageID
                                                                     PageID#:
                                                                            #:6991
                                                                               3438
PAGE:        SUBJECT:                                                                   GPO NUMBER:

 9 of 11                          DISCIPLINARY GUIDANCE                                  1.1.11

                        a.   First Group II violation and mitigating factors outweigh any
                             aggravating factors or no aggravating factors present (6 to 7 day
                             suspension without pay)

                        b.   First Group II violation and aggravating factors outweigh any
                             mitigating factors or no mitigating factors present (7 to 8 day
                             suspension without pay)

                        c.   Second Group II violation and mitigating factors outweigh any
                             aggravating factors or no aggravating factors present (8 to 9 day
                             suspension without pay)

                        d.   Second Group II violation and aggravating factors outweigh any
                             mitigating factors or no mitigating factors present (9 to 10 day
                             suspension without pay)

              3.        Group III Violations – Corrective action shall range from a 10 day
                        suspension to demotion or termination.

                        a.   First Group III violation and mitigating factors outweigh any
                             aggravating factors or no aggravating factors present (10 to 30 day
                             suspension without pay)

                        b.   First Group III violation and aggravating factors outweigh any
                             mitigating factors or no mitigating factors present (13 to 30 day
                             suspension without pay and/or demotion or termination)

                        c.   First Group III violation, serious misdemeanor offenses, gross
                             immorality violations, gross neglect of duty, mitigating factors
                             outweigh any aggravating factors or no aggravating factors
                             present (20 to 30 day suspension without pay and/or demotion or
                             termination)

                        d.   First Group III violation, serious misdemeanor offenses, gross
                             immorality violations, gross neglect of duty, aggravating factors
                             outweigh any mitigating factors or no mitigating factors present
                             (25 to 30 day suspension without pay and/or demotion or
                             termination)

                        e.   First Group III violation, felony offenses (termination)
           Case:
           Case: 1:15-cv-01046-SO
                 1:15-cv-01046-SO Doc
                                  Doc #:
                                      #: 319-4
                                         173-1 Filed:
                                               Filed: 07/13/20
                                                      01/10/18 10
                                                               11 of
                                                                  of 12.
                                                                     13. PageID
                                                                         PageID #:
                                                                                #: 6992
                                                                                   3439
 PAGE:          SUBJECT:                                                                GPO NUMBER:

  10 of 11                          DISCIPLINARY GUIDANCE                                1.1.11

                           f.   Second Group III violation and mitigating factors outweigh any
                                aggravating factors or no aggravating factors present (15 to 30 day
                                suspension without pay)

                           g.   Second Group III violation and aggravating factors outweigh any
                                mitigating factors or no mitigating factors present (18 to 30 day
                                suspension without pay and/or demotion or termination)

                           h.   Second Group III violation, serious misdemeanor offenses, gross
                                immorality violations, gross neglect of duty, (rebuttable
                                presumption of termination)

                           i.   Any conviction resulting in a Weapons Disability (termination)

      K.         Divisional records will be maintained in compliance with Ohio Public Records
                 retentions laws.

II.      Procedures

         A.      After a misconduct investigation is completed by the assigned Unit/Bureau, the
                 Internal Affairs Superintendent or designee will review the investigation and
                 forward it to the Chief of Police to determine if corrective action is warranted.
                 Where discipline is deemed warranted, a charging letter shall be prepared
                 summarizing the underlying facts and potential policy violations. The Case
                 Preparation Office will then schedule a pre-disciplinary hearing for the
                 member.

         B.      The Director of Public Safety, Chief of Police or designated representative will
                 conduct the pre-disciplinary hearing for the charged member and allow the
                 opportunity for the charged member and any pertinent witnesses to explain the
                 circumstances of the incident.

                 The hearing officer will review the facts and evidence presented during the pre-
                 disciplinary hearing and determine a finding of guilty or not guilty based on the
                 preponderance of the evidence standard. The Case Preparation Officer will
                 assist the Hearing Officer to determine the discipline group category contained
                 in the specification(s). In cases where the Chief of Police or Director of Public
                 Safety is not the hearing officer, then the hearing officer will make a
                 recommendation to the Chief of Police or Director of Public Safety for a final
                 determination and imposition of corrective action, if any, in accordance with
                 this General Police Order. The Case Preparation Office will notify the member
                 of the final disposition of the pre-disciplinary hearing.
         Case:
         Case: 1:15-cv-01046-SO
               1:15-cv-01046-SO Doc
                                Doc #:
                                    #: 319-4
                                       173-1 Filed:
                                             Filed: 07/13/20
                                                    01/10/18 11
                                                             12 of
                                                                of 12.
                                                                   13. PageID
                                                                       PageID #:
                                                                              #: 6993
                                                                                 3440
 PAGE:        SUBJECT:                                                             GPO NUMBER:

 11 of 11                           DISCIPLINARY GUIDANCE                           1.1.11

         C.    The Division will not accept non-disciplinary corrective action as a substitute
               for discipline where the disciplinary matrix calls for the imposition of
               discipline. However, the Division will consider whether non-disciplinary
               corrective action (i.e. training, remedial training, classroom instruction or
               transfer) is appropriate in addition to discipline being imposed.

III.     Documentation of Divisional Disciplinary Action

         A.    To document the Division’s consistency in discipline and to demonstrate
               transparency in such matters the Case Preparation Officer in the Chief’s Office
               shall maintain files of all disciplinary actions imposed by the Division.
               Documentation shall consist of the following information:

               1.        Date of incident

               2.        Date of discipline or non-disciplinary action

               3.        Violations sustained

               4.        Action taken

         B.    The Case Preparation Officer shall cause a Divisional Notice to be issued on
               an as needed basis listing disciplinary decisions imposed by the Division.

IV.      Separation from Service with Pending Discipline

         A.    Cleveland Civil Service Rule 8.43 states “Wherever an employee or officer in
               the classified service has resigned while charges of misconduct were
               pending, such resignation may not be withdrawn.”



CDW/bpc
Chief’s Office
Attachment
       Case:
       Case: 1:15-cv-01046-SO
             1:15-cv-01046-SO Doc
                              Doc #:
                                  #: 319-4
                                     173-1 Filed:
                                           Filed: 07/13/20
                                                  01/10/18 12
                                                           13 of
                                                              of 12.
                                                                 13. PageID
                                                                     PageID #:
                                                                            #: 6994
                                                                               3441
                                                                                         GPO 1.1.11 Attachment
                      CLEVELAND DIVISION OF POLICE
                                                 CLEVELAND, OHIO
                                             DIVISIONAL INFORMATION

DIST./BUR.                ZONE/UNIT                                                                  20

EXAMINED BY                                          RANK                                            20

FROM                                                        TO

SUBJECT      Verbal Counseling
COPIES TO      Chief’s Office, District/Unit Files



Sir/Ma’am:

I have provided the following Verbal Counseling to:
                                                                              Name / Badge #


Description of Verbal Counseling:




Supervisor:

Date of Incident:                                           Date of Counseling:

Location:

Supervisor:
                                 Signature                    Badge #             Date

Member:
                                 Signature                    Badge #             Date

Supervisory Recommendations/Endorsements:




                                                              Respectfully,




Original: District/Unit
